Citation Nr: 9902238	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-33 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to January 
1973.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri, which denied the veterans claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

In his substantive appeal (VA Form 9) received in December 
1997, the veteran requested a hearing before a hearing 
officer at the RO.  In January 1998, the RO sent the veteran 
notice that a hearing was scheduled for March 27, 1998.  
Subsequently, the veteran failed to appear for his scheduled 
hearing, and the claims folder does not indicate that the 
veteran filed a motion for a new hearing.  Accordingly, the 
Board will proceed without further delay.


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 1991, the RO 
denied a claim by the veteran for entitlement to service 
connection for PTSD.

2.  The evidence received since the ROs August 1991 decision 
is new, is not cumulative of other evidence of record, and is 
probative of the issue at hand.


CONCLUSIONS OF LAW

1.   The ROs August 1991 decision, denying a claim of 
entitlement to service connection for PTSD, became final.  
38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has been received since the 
ROs August 1991 decision denying the veteran s claim for 
PTSD, and the claim for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that in an August 
1991decision, the RO denied a claim of entitlement to service 
connection for PTSD.  A review of that determination reveals 
that the Board found that the submitted evidence did not show 
that the veteran had a clear diagnosis of PTSD.  There was no 
appeal, and the ROs August 1991 decision became final.  38 
U.S.C.A. § 7105(b).  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

The veteran subsequently filed to reopen his claim for PTSD, 
and submitted additional evidence.  In August 1997, the RO 
reopened the veterans PTSD claim and denied it on the 
merits.  However, despite the ROs denial of this claim on 
the merits, the Board must consider whether new and material 
evidence has been submitted before it can consider the merits 
of the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996). 

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a two-step analysis.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  First, VA must 
determine whether the evidence is new and material.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Manio analysis requires VA to reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.  In such a determination, VA must evaluate the merits 
of the claim in light of all the evidence, both new and old.  

The U.S. Court of Veterans Appeals (Court) has held that in 
order to reopen a claim, there must be new and material 
evidence presented or secured since the last determination 
denying the benefit sought.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  Accordingly, the Board must consider whether new 
and material evidence has been received since the ROs August 
1991 decision.

Evidence of record at the time of the ROs August 1991 
decision included available service medical records, records 
from the Elkhart General Hospital, dated between 1983 and 
1985, records from Aziz O. Mahboubi, M.D., dated in 1983, and 
written statements from the veteran.  

The RO denied the claim in August 1991, noting that the 
veteran had not submitted competent evidence showing that he 
had PTSD.

Evidence received since the ROs August 1991 decision 
includes service records, a VA psychiatric examination report 
dated in July 1996, a VA hospital report, dated in January 
1996, VA outpatient reports, dated between 1995 and 1996, and 
a VA treatment summary, dated in February 1997.  Of 
particular note, the treatment summary shows that the veteran 
was diagnosed with PTSD which the examiner related to combat 
in Vietnam.  Other evidence includes several written 
statements from the veteran.

In the August 1997 rating decision (from which the present 
appeal arises), the RO determined that new and material 
evidence had been received to reopen the veterans claim for 
PTSD.  After reviewing the record from a longitudinal 
perspective, the Board agrees and finds that new and material 
evidence has been received to reopen the veterans claim of 
service connection for PTSD. 

The submitted evidence includes diagnoses of PTSD which were 
not of record at the time of the ROs August 1991 decision.  
As there was no clear diagnosis of PTSD at the time of the 
ROs August 1991 decision, these diagnoses are not 
cumulative, and are new within the meaning of Manio, 
supra.  The Board further finds that these diagnoses are 
probative of the issue at hand, and are material.  The Board 
therefore finds that the submitted evidence is new and 
material and sufficient to reopen the veterans PTSD claim.  
The veterans claim for PTSD is therefore reopened. 


ORDER

The veterans claim of entitlement to service connection for 
PTSD is reopened.  To this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
portion of this decision.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  For PTSD claims, service connection requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).

As previously stated, the claims file contains a VA treatment 
summary, dated in February 1997, which includes a diagnosis 
of PTSD and relates that disorder to participation in combat.  
The veterans personnel record (DA Form 20) and separation 
certificate (DD Form 214) show that he served as a cannoneer 
with HHC (Headquarters and Headquarters Company) of the 1st 
Battalion, 21st Artillery (1/21) from January 26, 1971 to 
February 4, 1971, and as an ammunition handler with A 
Battery of 1/21 from February 4, 1971 to December 23, 1971.  
However, there is no confirmation that he engaged directly in 
combat.  

The veteran argues that he was awarded the CIB.  In addition, 
he has submitted an account of three stressors or types of 
stessors related to his Vietnam service.  Specifically, he 
stated that: 1) he was generally exposed to combat while 
serving with a forward observer unit for about six months in 
support of  the 3rd Brigade, 1st Cavalry Division; 2) while 
serving with the aforementioned forward observer unit in 
about May or June of 1971, there was a firefight in which 
Cobra gunships misread smoke signals and killed about seven 
U.S. soldiers; and 3) while serving with A Battery, 1/21, 
at Firebase Rock, in or about March 1971, A battery fired 
an artillery support mission in which the shells hit the tops 
of high trees and killed several soldiers in A Company, 
2nd Battalion, 5th Cavalry, 1st Cavalry Division.  Despite 
this, it does not appear that an effort has been made to 
verify the veterans claimed stressors.  On remand, an effort 
should be made to verify the veterans claimed stressors with 
the U.S. Armed Service Center for Research of Unit Records 
(USASCRUR).  

As a final matter, the Board notes that, effective November 
7, 1996, VA revised the mental disorder rating schedule and 
adopted the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  See 61 Fed. Reg. 52695-52702 (1996) 
(amending 38 C.F.R. §§ 4.125 & 4.126 and revising and 
renumbering 38 C.F.R. § 4.130 as 38 C.F.R. § 4.132).  When an 
applicable law or regulation changes while a case is pending, 
the version most favorable to the claimant applies absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, pursuant 
to the instructions below, should the veteran be afforded an 
examination to determine whether he has PTSD, he is to be 
examined under the PTSD criteria as set forth in DSM-III and 
DSM-IV.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should contact the Department 
of the Army and ask them whether they can 
verify the veterans claim that he 
received a Combat Infantryman Badge.
 
2.  The RO should review the file, and 
prepare a detailed summary of all the 
claimed stressors.  The RO should forward 
a copy of the detailed summary of the 
claimed stressor(s), a copy of the 
veterans Form DA 20, and copies of any 
other relevant service or service medical 
records, to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be requested to provide 
any additional information that might 
corroborate the veterans claims of 
participation in combat and his claimed 
stressors.  

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor(s) which it has determined is 
verified by the record.  If no stressor 
has been verified, the RO should so state 
in its report.  This report is then to be 
added to the claims folder. 

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should schedule the veteran for an 
examination by a board of two VA 
psychiatrists, if available, to determine 
whether the veteran has PTSD under the 
criteria as set forth in DSM-III or DSM-
IV and, if the veteran has PTSD, whether 
it is related to any verified 
stressor(s).  The RO must provide the 
examiners with it summary of any verified 
stressor(s), and the examiners must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examination report(s) 
should include a complete rationale for 
all opinions expressed.  It is imperative 
that the claims file be reviewed by the 
examiners in connection with the 
examination.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for PTSD on a de novo basis, 
to include a formal determination as to 
whether the veteran was engaged in 
combat.  If the ROs decision is adverse 
to the veteran, then he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The purpose of this remand is to clarifying information and 
to accord the veteran due process of law.  The Board 
intimates no opinion as to the outcome warranted in this 
matter.  The veteran is free to submit additional evidence in 
support of his claim.



		
	JOHN R. PAGANO 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
